
	
		I
		112th CONGRESS
		1st Session
		H. R. 415
		IN THE HOUSE OF REPRESENTATIVES
		
			January 25, 2011
			Mr. Cohen (for
			 himself, Mr. Hinchey,
			 Ms. Jackson Lee of Texas,
			 Mr. Davis of Illinois,
			 Mr. Jackson of Illinois,
			 Mr. Payne,
			 Mr. Rangel,
			 Ms. Lee of California,
			 Mr. Markey, and
			 Ms. Norton) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to allow a local educational agency that receives a subgrant under section
		  2121 of such Act to use the funds to provide professional development
		  activities that train school personnel about restorative justice and conflict
		  resolution.
	
	
		1.Short titleThis Act may be cited as the
			 Restorative Justice in Schools Act of
			 2011.
		2.Restorative justice
			 trainingSection 2123(a)(3)(B)
			 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6623(a)(3)(B))
			 is amended—
			(1)in clause (iv), by
			 striking and at the end;
			(2)in clause (v), by
			 striking the period at the end and inserting ; and; and
			(3)by adding at the
			 end the following:
				
					(vi)provide training about restorative justice
				and conflict
				resolution.
					.
			
